DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed April 29, 2021 has been received and considered for examination.  Claims 1-9 and 11-20 are presently pending.  

Allowable Subject Matter
3.	Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the structure of the ornamental clip as recited in independent claims 1, 18, and 20.  
Specifically, regarding independent claims 1 and 18, the prior art of record, alone or in combination, fails to teach or suggest in the claimed environment, a first elongate member that further comprises: a first straight portion, having a first end and a second end, which opposes the first end, wherein the first end of the first straight portion connects directly to the first end of the transverse member, wherein the first straight portion extends downwardly from the transverse member and forms a right angle between the transverse member and the inner side of the first straight portion; a first angled portion having a first end and a second end, which opposes the first end, wherein the first end of the first angled portion connects directly to the second end of the first straight portion, wherein the first angled portion forms an obtuse angle between the first straight portion and the inner side of the first angled portion; a second straight portion having a first end and a second end, which opposes the first 
	Claim 20 is allowable for the reasons set forth on page 12 of the non-final office action mailed February 19, 2021.
Therefore, claims 1-9 and 11-20 are allowable over the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796